Order of resettlement affirmed, with ten dollars costs and disbursements; order of December 31, 1918, as resettled by the order of January 31, 1919, reversed, with ten dollars costs and disbursements, and motion for a jury trial remitted to the Surrogate’s Court of Westchester county for consideration and determination, upon the ground that the administratrix’s demand for a jury trial was sufficient as to the claim of the appellant Ryan, although it asked for a jury trial of other issues as well; and that the administratrix had an absolute right to have such jury trial, and that the'same should now be granted to her. Jenks, P. J., Mills, Putnam, Blaekmar and Kelly, JJ., concurred.